Citation Nr: 0420224	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for iritis.

3.  Entitlement to service connection for inguinal 
adenopathy.

4.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder.

5.  Entitlement to a compensable rating for a right wrist 
disorder.

6.  Entitlement to a compensable rating for polyarthralgia 
with positive rheumatoid arthritis test.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1973 to May 1998.  These claims come before the Board 
of Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina.  The Board 
remanded the case in May 2003 to schedule the veteran for a 
Travel Board hearing before a Veterans Law Judge.  In August 
2003 the veteran provided testimony at a hearing conducted at 
the RO before the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO in part (issues #2,3, 4, 5 
and 6 on preceding page) via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

There is clinical notation of the veteran reporting a history 
of hypercholesterolemia; no resulting or underlying 
disability is diagnosed.


CONCLUSION OF LAW

Service connection for hypercholesterolemia is not warranted.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(c) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The claim for service connection for hypercholesterolemia was 
initially denied in the February 1999 rating decision as not 
well grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA 
eliminated the concept of a well-grounded claim; and the 
veteran's claim was re-adjudicated on the merits.  He was 
notified of the basis for the denial.  See August 2002 rating 
decision.  See also November 2002 supplemental statement of 
the case (SSOC).  A March 2002 letter informed the veteran of 
the VCAA, advised him of the evidence needed to establish 
service connection and informed him of his and VA's 
respective responsibilities in claims development.  The 
letter advised him to respond in 60 days; in June 2002, he 
requested an additional 30 to 40 days to submit evidence.  No 
evidence has been submitted by the veteran since, more than 
two years later.  The November 2002 SSOC informed him of 
pertinent VCAA implementing regulations.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's 
subsequent adjudication (on the merits) and certification to 
the Board.  As to notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertinent to the claim, the March 2002 letter advised him 
what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefits sought.  
The veteran was also advised that he should submit such 
evidence, and that that VA would assist him in obtaining 
medical records.  In these circumstances, advising the 
veteran to submit everything he has pertinent to this claim 
would be redundant, and would serve no useful purpose.  He 
has received all essential notice, and is not prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded VA examinations.  The veteran has not 
identified any pertinent records outstanding.  While he 
indicated in the course of his August 2003 hearing before the 
undersigned that contemporaneous VA treatment records not yet 
been associated with the record may be available, such 
records could not conceivably alter the decision below as the 
law is dispositive.  Hence there is no need to secure them in 
regard to the matter at hand.   All of VA's notice and 
assistance duties, including those mandated by the VCAA, are 
met.

Factual Background

On November 1998 VA general medical examination the veteran 
provided a history of having high cholesterol.  
Hypercholesterolemia was diagnosed.  

VA outpatient treatment records on file, dated from 1998 to 
2001, make no mention of treatment afforded the veteran for 
hypercholesterolemia.  There is no diagnosis of resulting 
disability or underlying disease.

At his August 2003 hearing before the undersigned, the 
veteran testified that he was taking medication for high 
cholesterol.  His representative appears to argue that the 
condition constitutes heart disease.  

Laws and Regulations/Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

High cholesterol, or hypercholesterolemia, is, by definition, 
an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
High cholesterol of itself is not a disease, injury, or 
disability, even though it may be considered a risk factor in 
the development of certain diseases.  In other words, 
hypercholesterolemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  Furthermore, the term 
"disability" refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no 
evidence of record suggesting that hypercholesterolemia 
causes the veteran any impairment of earning capacity.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. §§ 1110, 1131.  Nothing in the medical 
evidence reflects that the appellant has a current disability 
manifested by hypercholesterolemia.

Inasmuch as the veteran has no current diagnosis of a chronic 
disability manifested by high cholesterol, there is no legal 
basis to grant this claim.  The law is dispositive, and the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Service connection for hypercholesterolemia is denied.


REMAND

Regarding the "duty to assist," in August 2003 the veteran 
provided testimony that he was receiving VA medical 
treatment, to include physical therapy, at the VA Medical 
Center (VAMC) in Durham, North Carolina.  The most recent 
treatment record from this facility is dated in June 2000.  
He also testified that he was planning on seeking treatment 
at Triangle Orthopedics in Durham, North Carolina.   These 
records have not been sought, and also may constitute 
potentially critical evidence necessary for proper 
adjudication of these matters.  Thus, further development is 
indicated.

The veteran also testified in August 2003 that he sustained a 
left eye injury in service, and has experienced continuing 
problems such as crusting, dryness, twitching and muscle 
spasms.  He testified that he was seen for inguinal 
adenopathy during service. and that the condition continues 
to cause swelling in his upper thigh.  Examinations to 
ascertain whether these two claimed disabilities exist (and 
are related to service) are indicated.  

Concerning the three increased rating claims, the veteran 
alleges that each disorder (low back, right wrist and 
polyarthralgia) has worsened since he was last examined.  
While he was afforded a VA general medical examination in 
November 1998, he has never been afforded a VA orthopedic 
examination.  

The criteria for rating certain disabilities of the spine, 
including lumbosacral or cervical strain and arthritis were 
revised effective September 26, 2003, (since the last VA 
examination).  From the effective date of the rating criteria 
revision, the veteran is entitled to consideration of the 
"new" rating criteria.  VA has not notified the veteran of 
the change in rating criteria, and he has not been examined 
in light of the revised criteria.  Thus, another VA 
examination specifically addressing the new criteria is 
indicated.

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of 
complete records of treatment (including 
physical therapy) afforded the veteran at 
the VAMC in Durham, North Carolina from 
June 2000 to the present.  If such 
records cannot be obtained, the reason 
why should be explained in the record.

2.  The RO should also obtain for the 
record the veteran's private treatment 
records from Triangle Orthopedics in 
Durham, North Carolina.  He must 
cooperate in this matter by providing any 
necessary releases.

3.  The veteran should then be afforded a 
VA ophthalmology examination to determine 
the nature and etiology of any left eye 
disorder, to include iritis, he may have.  
His claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should render an opinion as to 
the nature of the veteran's current left 
eye disorder(s), if any, and opine 
whether it is at least likely as not that 
such disorder is related to service (and 
specifically to an eye injury therein).  
The report of the examination should 
include the rationale for any opinion 
given.  

4.  The veteran should be afforded a VA 
examination to ascertain whether the 
veteran has disability due to inguinal 
adenopathy and, if so, its likely 
etiology.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
indicate whether the veteran has 
disability due to inguinal adenopathy, 
and also opine whether such disorder is 
at least likely as not related to service 
(and specifically to an episode of 
inguinal adenopathy in service).  The 
report of the examination should include 
the rationale for any opinion given.  

5.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination.  The examiner should:

A.  Determine the severity of the 
veteran's service-connected low back 
disorder.  The examiner should have the 
veteran's claims file and copies of both 
the previous and the revised criteria for 
rating diseases and injuries of the spine 
available for review.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration under 
all applicable criteria (new and old), 
and should include an opinion as to 
whether the disability has resulted in 
incapacitating episodes (as defined in 
the revised rating criteria) (and their 
frequency and duration).  Any indicated 
tests or studies, specifically including 
X-rays and range of motion studies, 
should be completed.  The examiner should 
note whether the disability is manifested 
by neurologic symptoms (and if so, the 
nature and extent).  All functional 
limitations resulting from the low back 
disability are to be identified and 
quantified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the low 
back.  The rationale for any opinion 
given should be clearly stated.

B.  Determine the severity of the 
veteran's service-connected right wrist 
disorder.  The examination should include 
range of motion studies of the right 
wrist with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All functional 
limitations resulting from the right 
wrist disability are to be identified and 
quantified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
wrist.  The rationale for any opinion 
given should be clearly stated.

C.  Determine the current severity of the 
veteran's service-connected 
polyarthralgia.  The examiner should 
report in detail (in degrees) any 
impairment of motion of each joint 
affected by polyarthralgia.  Normal 
ranges of motion of the affected joints 
should be specified.  The examiner should 
determine whether any joints affected by 
polyarthralgia exhibit weakened movement, 
excess fatigability, or incoordination.  
If feasible, these determinations should 
be expressed in terms of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If the examiner is 
unable to make such a determination, it 
should be so indicated on the record.  
The examiner should express an opinion on 
whether pain of any joint affected by 
polyarthralgia could significantly limit 
functional ability during flare-ups or 
when the affected joint is used 
repeatedly over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
for the record.  The rationale for any 
opinion given should be explained.

6.  The RO should then readjudicate these 
remaining matters.  If any remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



